COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              PINPOINT CLEANING SERVICE, INC. AND
               PHOENIX INSURANCE COMPANY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0729-15-4                                          PER CURIAM
                                                                                SEPTEMBER 15, 2015
              DANIEL HENRIQUEZ


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Scott E. Snyder; The Law Offices of Mark J. Beachy, on brief), for
                               appellants.

                               (W. David Falcon, Jr.; Chasen & Boscolo, P.C., on brief), for
                               appellee.


                     Pinpoint Cleaning Service, Inc. and Phoenix Insurance Company (hereinafter

              “employer”) appeal a decision of the Workers’ Compensation Commission finding that Daniel

              Henriquez’s (hereinafter “claimant”) industrial accident occurred within the course of his

              employment. Employer maintains that claimant was not performing a task that was incidental to

              his employment at the time of his injury. We have reviewed the record and the commission’s

              opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

              by the commission in its final opinion. See Henriquez v. Pinpoint Cleaning Serv., Inc., JCN

              No. 02000017123 (Apr. 13, 2015). We dispense with oral argument and summarily affirm

              because the facts and legal contentions are adequately presented in the materials before the Court

              and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.